Jesse C. Trentadue (#4961)
Michael W. Homer (#1535)
Noah M. Hoagland (#11400)
Sarah Jenkins (#15640)
SUITTER AXLAND, PLLC
8 East Broadway, Suite 200
Salt Lake City, Utah 84111
Tel: (801) 532-7300
Fax: (801) 532-7355
jesse32@sautah.com
mhomer@sautah.com
nhoagland@sautah.com
sjenkins@sautah.com
Attorneys for Davis County, Utah

                      UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
                                                 :
    CYNTHIA STELLA, and the ESTATE OF            :
    HEATHER MILLER,                              :      DAVIS COUNTY, UTAH’S
                                                 :     REPLY MEMORANDUM IN
          Plaintiffs,                            :     SUPPORT OF MOTION TO
    v.                                           :        AMEND JUDGMENT
                                                 :
    DAVIS COUNTY, SHERIFF TODD                   :
    RICHARDSON, MAVIN ANDERSON,                  :      Case No. 1:18-cv-00002-JNP
    JAMES ONDRICEK,                              :
                                                 :           Judge Jill N. Parrish
          Defendants.                            :
                                                 :


         Davis County, Utah, by and through counsel of record, hereby submits its Reply

Memorandum in Support of its Motion to Amend Judgment.1



1
    Dkt. 61.
                                        ARGUMENT

       Plaintiffs essentially make four arguments in opposition to the County’s Motion to

Amend Judgment. First, they contend that this is an improper Motion to Reconsider

otherwise not permitted under Rule 59(e). But it is not. It is a motion to amend the

Court’s Memorandum Decision and Order so as to conform with the findings set forth

therein; findings that entitle the County to summary judgment as a matter of law.2

       Plaintiffs’ second argument is that the Court has already determined that there are

material facts in dispute that preclude summary judgment in the County’s favor.

However, upon a closer reading of the Court’s Memorandum Decision and Order that

does not appear to be so. In its ruling, for example, the Court correctly stated the law

within the Tenth Circuit for imposing section 1983 liability upon the County, which

included three elements with the last element requiring Plaintiffs to prove that the policy

allegedly causing the violation of Ms. Miller’s civil rights “was enacted or maintained

with deliberate indifference to an almost inevitable constitutional injury.”3



2
  See Continental Cas. Co. v. Howard, 775 F.2d 876, 883-84(7th Cir. 1985)(“A motion to amend
the judgment under Fed. R. Civ. P. 59(e) is appropriate if the court in the original judgment has
failed to give relief on a claim on which it has found that they party is entitled to relief”).
Accord, Wilson v. Attaway, 757 F.2d 1227, 1248 (11th Cir. 1985)(It was error for the District
Court not to have amended its judgment to conform to findings); Greene v. Town of Blooming
Grove, 935 F.2d 507, 513 (2nd Cir. 1991)(Same ).
3
  Memorandum Decision and Order, Dkt. 60 at p. 34. (Quoting Schneider v. City of Grand
Junction Police Dep’t, 717 F.3d 760, 769(10th Cir. 2013).

                                               2
        The Court then went on to deny Plaintiffs’ Motion for Summary Judgment as to the

County because of their lack of proof of the final element:

                   To establish the final element of a municipal liability deliberate
           indifference claim, Plaintiffs must prove that Davis County “ha[d] actual
           or constructive notice that its action or failure to act [was] substantially
           certain to result in a constitutional violation, and it consciously or
           deliberately [chose] to disregard the risk of harm.’Barney v, Pulispher,
           143 F.3d 1299, 1307 (10th Cir. 1998). Plaintiffs can establish notice ‘by
           proving the existence of a pattern of tortious conduct,’ id., or by
           demonstrating that their case belongs to a ‘narrow range of
           circumstances’ where deliberate indifference can be found absent a patter
           of violations. Id. at 13307-08(quoting Bd. City. Comm’rs of Bryan Cty.,
           Okl. v. Brown, 520 U.S. 397, 398 (1997)). Plaintiffs [,however,] have
           not introduced any evidence suggesting a pattern of tortious conduct
           at Davis County Jail. Instead they ask the court to find that the risk
           of constitutional harm to inmates was ‘highly predictable’ or ‘plainly
           obvious consequence of’ operating Davis County Jail without
           medical protocols, and therefore the decision to eliminate the
           protocols constituted deliberate indifference. See id. at 1308.
           Plaintiffs argue that Davis County’s Jail Policy required a written
           medical policy and consequently Defendants were aware of the
           obvious risks of not having one in place. The court disagrees.
           Violating the jail’s internal policy may establish negligence, but it does
           not establish that Davis County’s lack of policy was so likely to result in
           constitutional injury that it constitutes deliberate indifference. Plaintiffs
           need to demonstrate the obviousness of the risk itself. While it is
           possible that the complete lack of written medical protocols caused
           a deprivation of constitutional rights at the jail, Plaintiffs cannot
           point to any evidence suggesting that the customs in place were
           insufficient to protect inmates from constitutional injury.4

        Those findings entitle Davis County to summary judgment as a matter of law.



4
    Memorandum Decision and Order, at pp. 35-36 (emphasis added).

                                                3
Admittedly, the Court did state that it was denying summary judgment in favor of

Plaintiff based upon “disputed issues of material fact on the elements of both causation

and state of mind.”5 However, the foregoing findings do not support that ruling as to the

state of mind requirement for municipal liability, which is illustrated by the third

argument advanced by Plaintiffs in opposition to the Motion to Amend.

          As their third argument, Plaintiffs assert that the Court having entered summary

judgment in favor of former Sheriff Richardson and Nurse Ondricek is irrelevant because

while municipalities may be found deliberately indifferent when a violation of federal

rights is highly predictable or otherwise a plainly obvious consequence, the same test was

not applicable to Richardson and Ondricek. Thus, judgment in favor of these two

individual defendants did not entitle the County to judgment. But Plaintiffs are mistaken

because of the findings made by the Court in granting summary judgment in favor of

these two individual defendants, which were: (1) “Plaintiffs have failed to establish a

pattern of conduct at the jail that would have made Sheriff Richardson aware of

substantial risk to prisoners arising from the lack of medical protocols,”6 and (2)

Plaintiffs’ claims against Nurse Ondricek fail for the same reason as their claims against

Sheriff Richardson. . . .[including,] no evidence that Nurse Ondricek was aware that his



5
    Id. at 36.
6
    Id. at p. 28.

                                               4
failure to train and implement protocols created a substantial risk of harm to inmates[;] .

. . no history of inmates dying as a result of the lack of protocols, nor was there a history

of medical failures at the jail.7

         The County, therefore, respectfully submits that these findings further preclude, as

a matter of law, a finding that the lack of protocols and/or training were so highly

predictable or otherwise a plainly obvious consequence of a violation of Ms. Miller’s

rights as to establish the requisite state of mind required to impose any liability upon the

County. The County further submits that this is especially true since the County’s

knowledge would have to come from Richardson (who was in charge of in Jail) and

Ondricek (who was in charge of training the medical staff). Consequently, if the

violation of Ms. Miller’s rights were neither highly predictable nor otherwise plainly

obvious to these two Jail officials in charge, who would be the source of the County’s

knowledge, then it cannot and should not be found otherwise as to the County.

         Finally, Plaintiffs contend that the County did not move for summary judgment

based upon their failure to prove the elements of municipal liability. However, that is not

so. In support of its Motion for Summary Judgment, the County focused upon the state of

mind requirement for municipal liability and Plaintiffs’ lack of evidence to prove that




7
    Id. at pp. 29-30.

                                               5
requirement.8 But even if the County had not presented these arguments, based upon the

Court’s findings, Davis County would still be entitled to a directed verdict at trial, which

is the standard for entry of summary judgment.9

                                                          CONCLUSION

           The Court is respectfully requested to issue an Order amending its Memorandum

Decision and Order so as to grant summary judgment in Davis County’s favor on

Plaintiffs’ Second Cause of Action based on the absence of municipal liability.

            DATED this 16th day of October, 2019.

                                                                       SUITTER AXLAND, PLLC

                                                                        /s/ jesse c. trentadue
                                                                       Jesse C. Trentadue
                                                                       Michael W. Homer
                                                                       Noah M. Hoagland
                                                                       Sarah Jenkins
                                                                       Attorneys for Davis County, Utah




T:\4000\4530\137\DAVIS COUNTY REPLY MOTION TO AMEND JUDGMENT.wpd




8
    See, e.g., Dkt. 41 at pp. 53-54.
9
    See Sartor v. Arkansas Gas Corp., 321 U.S. 620, 624 (1944).

                                                                   6
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 16th day of October, 2019, I electronically filed the

foregoing DAVIS COUNTY, UTAH’S REPLY MEMORANDUM IN SUPPORT OF

MOTION TO AMEND JUDGMENT with the Clerk of the Court using the CM/ECF system,

which sent electronic notification to the following parties:

 Daniel M. Baczynski, Esq.                           Tad D. Draper, Esq.
 12339 South 800 East, Suite 101                     Law Offices of Tad D. Draper, P.C.
 Draper, Utah 84020                                  12339 South 800 East, Suite 101
 Attorneys for Plaintiffs                            Draper, Utah 84020
                                                     Attorneys for Plaintiffs




                                              /s/ jesse c. trentadue




                                                 7
